           Case 4:20-cv-03595 Document 1 Filed on 10/20/20 in TXSD Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ROLANDO PADILLA                                          §
                                                         §
              Plaintiff,                                 §
                                                         §
v.                                                       §          CIVIL ACTION NO. 4:20-cv-3595
                                                         §
JEREMY DYE AND                                           §
BIG G EXPRESS, INC.                                      §
                                                         §
              Defendants.                                §


DEFENDANTS JEREMY DYE AND BIG G EXPRESS, INC.’S NOTICE OF REMOVAL


                                                    BACKGROUND

            1.       This is a personal injury action arising from a motor vehicle accident that occurred

in Harris County, Texas on December 10, 2019.1 Plaintiff Rolando Padilla claims he suffered

personal injuries as a result of the alleged negligence of Defendants.

                                                 STATE COURT ACTION

            2.       Plaintiff Rolando Padilla filed suit against Defendants Jeremy Dye and Big G

Express, Inc. on August 31, 2020. The case was filed in the 152nd Judicial District Court of Harris

County, Texas under cause number 2020-52402, case style Rolando Padilla v. Jeremy Dye and

Big G Express, Inc.. 2

                                                    JURISDICTION

            3.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a) because this is a civil action in which the amount in controversy exceeds $75,000,



1
    See Ex. C (Plaintiff’s Original Petition).
2
    Id.
       Case 4:20-cv-03595 Document 1 Filed on 10/20/20 in TXSD Page 2 of 4




exclusive of interests and costs, and no defendant is domiciled in the same state as the plaintiff.

Furthermore, under 28 U.S.C. § 1441(b)(2), no defendant is a citizen of Texas where this action

was brought.

          4.     According to Plaintiff’s Original Petition, Rolando Padilla is a resident of Texas

and seeks damages in excess of $100,000.3

          5.     Defendant Jeremy Dye is a resident of Tennessee.4 Defendant Big G Express, Inc.

is both incorporated in and has its principal place of business in Tennessee.5

          6.     For these reasons, the amount-in-controversy and diversity requirements of 28

U.S.C. § 1332(a) are met as to all proper parties, and the Court has original jurisdiction over this

action.

                                                TIMELINESS

          7.     After Plaintiff filed his original petition on August 31, 2020, the Harris County

district court issued a citation to Jeremy Dye and Big G Express, Inc. on September 2, 2020. 6

Jeremy Dye was served on or around September 21, 2020. Big G Express was served on or around

October 1, 2020. Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is therefore timely, and

under 28 U.S.C. § 1446(b)(A) no consent of any other party is required.

                                      CONDITIONS PRECEDENT

          8.     Defendants have tendered the required filing fee to the Clerk of the United States

District Court for the Southern District of Texas, Houston Division, along with this Notice of

Removal. Defendants will promptly file a copy of this Notice of Removal with the Harris County

Clerk and will provide notice to Plaintiff through their counsel of record.


3
  See id. ⁋ 7.1.
4
  Id. ⁋ 2.2.
5
  Id. ⁋ 2.3.
6
  See Ex. D and Ex. E (Plaintiff’s Service of Process on Defendant Jeremy Dye and Big G Express, Inc.).

                                                        2
        Case 4:20-cv-03595 Document 1 Filed on 10/20/20 in TXSD Page 3 of 4




         9.       Copies of all executed process, pleadings, and orders filed in state court, as well as

the docket sheet, an index of matters being filed, and list of counsel of record accompany this

notice.7

    CONDITIONAL REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

         10.      If Plaintiff contests this removal, Big G Express, Inc. and Jeremy Dye requests (1)

a hearing regarding this Court’s jurisdiction over, and the propriety of removal of, this matter;

(2) the opportunity to present evidence demonstrating the existence of federal jurisdiction and the

propriety of removal, as well as provide additional briefing on these issues; and (3) leave to

conduct limited discovery related to those matters.

                                                      Respectfully submitted,

                                                      THE FUENTES FIRM, P.C.

                                                      /s/ David Helmey
                                                      ROBERT FUENTES
                                                      State Bar No. 24005405
                                                      Federal Bar No. 28591
                                                      DAVID HELMEY
                                                      State Bar No. 24092504
                                                      Federal Bar No. 2790922
                                                      5507 Louetta Road, Suite A
                                                      Spring, Texas 77379
                                                      Telephone: (281) 378-7640
                                                      Facsimile: (281) 378-7639
                                                      robert@fuentesfirm.com
                                                      david@fuentesfirm.com
                                                      ATTORNEYS FOR DEFENDANTS
                                                      JEREMY DYE AND
                                                      BIG G EXPRESS, INC.




7
  See 28 U.S.C. § 1446; S.D. Tex. Civ. R. 81. See also, Ex. A (Index), Ex. B (Harris County Docket Sheet), Ex. C
(Plaintiff’s Original Petition), Ex. D (Proof of Service Citation for Jeremy Dye), Ex. E (Proof of Service Citation for
Big G Express, Inc.), and Ex. F (List of Counsel of Record).

                                                          3
      Case 4:20-cv-03595 Document 1 Filed on 10/20/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing document was served on the following
counsel of record through the Court’s ECF system on October 20, 2020.

       David K. Mestemaker                           dkm@mandsattorneys.com
       Attorney for Plaintiff

       Norman Straub                                 nstraub@mandsattorneys.com
       Attorney for Plaintiff

       Jonathan B. Zumwalt                           jbz@mandsattorneys.com
       Attorney for Plaintiff


                                             /s/ David Helmey
                                             DAVID HELMEY




                                                4
